239 F.2d 172
Stanley James TUSSY, Appellant,v.UNITED STATES of America, Appellee.
No. 16173.
United States Court of Appeals Fifth Circuit.
December 26, 1956.

Stanley J. Tussy, pro se.
William O. Braecklein and William N. Hamilton, Asst. U. S. Attys., Dallas, Tex., Heard L. Floore, U. S. Atty., Fort Worth, Tex., for appellee.
Before HUTCHESON, Chief Judge, and JONES and BROWN, Circuit Judges.
PER CURIAM.


1
This appeal tests for error an order of the district judge dismissing as without merit appellant's motion under Sec. 2255, Title 28 U.S.C. to vacate a sentence of two years which had been imposed upon his plea of guilty of transporting in interstate commerce a stolen motor vehicle knowing that it had been stolen.


2
A careful examination of the motion conclusively shows that no matter is alleged in it which, if true, would entitle the prisoner to relief. Indeed it shows on its face that nothing alleged shows or tends to show, as required by the section, "that the judgment was rendered without jurisdiction, or that the sentence imposed was not authorized by law or otherwise open to collateral attack, or that there has been such a denial or infringement of the constitutional rights of the prisoner as to render the judgment vulnerable to collateral attack."


3
The judgment is affirmed.